                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 AUSTIN FREIGHT SYSTEMS, INC.,                                   )
                                                                 )
                                              Plaintiff,         )    18 C 4832
                                                                 )
                              vs.                                )    Judge Gary Feinerman
                                                                 )
 WEST WIND LOGISTICS, INC.,                                      )
                                                                 )
                                           Defendant.            )

                               MEMORANDUM OPINION AND ORDER

       Austin Freight Systems, Inc. (“AFS”), a shipping and logistics broker, sued West Wind

Logistics, Inc., one of its carriers, in the Western District of Texas, alleging violations of the

Carmack Amendment, 49 U.S.C. § 14706 et seq., and state law. Doc. 1. The Texas court held

that it lacked personal jurisdiction over West Wind and transferred the suit to this District. Doc.

20. AFS moves to compel arbitration. Doc. 35. The motion is denied.

                                            Background

       On a motion to compel arbitration, “the evidence of the non-movant is to be believed and

all justifiable inferences are to be drawn in his favor.” Tinder v. Pinkerton Security, 305 F.3d

728, 735 (7th Cir. 2002) (internal quotation marks omitted).

       AFS routinely contracts with carriers to move shipments it has brokered. Doc. 36-13 at

¶ 4. Between 2008 and 2016, AFS engaged West Wind to move approximately seventy-two

shipments. Id. at ¶ 8. On June 16, 2016, AFS hired West Wind to move a shipment of sausages.

Doc. 1 at ¶ 6; Doc. 36-13 at ¶ 6. West Wind picked up the shipment on June 22 and dropped it

off on June 25. Doc. 1 at ¶¶ 6-7. AFS alleges that the sausages were ruined in transit and that

West Wind refused to assist AFS in submitting an insurance claim. Id. at ¶¶ 8-14.




                                                   1
       In an affidavit attached to AFS’s motion, AFS Chief Financial Officer George Copeland

avers that AFS uses two types of contracts to manage its relationships with carriers. AFS always

begins the relationship by entering into a Broker-Carrier Agreement, which governs the

relationship as a whole. Doc. 36-13 at ¶ 5. The terms of each individual shipment are then set

forth in a Confirmation of Verbal Rate Agreement. Id. at ¶ 6.

       Copeland avers that a Broker-Carrier Agreement between AFS and West Wind was likely

in force in June 2016; AFS was unable to find that agreement, however, probably because it was

destroyed consistent with AFS’s ordinary record retention practices. Id. at ¶ 9. AFS did locate

its most recent Broker-Carrier Agreement with West Wind, which the parties executed on

August 17, 2016. Id. at ¶ 10; Doc. 36-1. Copeland avers that the August 2016 Broker-Carrier

Agreement was intended to cover all business dealings between AFS and West Wind, including

shipments that took place before it was signed. Doc. 36-13 at ¶ 10. The August 2016 Broker-

Carrier Agreement states: “In the event of a dispute arising out of this Agreement, including but

not limited to Federal or State statutory claims, the Party’s sole recourse [with minor exceptions

not applicable here] shall be to arbitration.” Doc. 36-1 at 3.

       Also attached to AFS’s motion is the Confirmation of Tariff Verbal Rate Agreement that

governed the June 2016 sausage shipment. Doc. 36-2. The June 2016 Confirmation includes

this provision: “This confirmation governs the movement of the above-referenced freight as of

the date specified and hereby amends, is incorporated by reference and becomes a part of that

certain Transportation Contract by and between ‘BROKER’ and ‘Common Carrier.’” Id. at 1.

Copeland avers that the phrase “that certain Transportation Contract” refers to a Broker-Carrier

Agreement, though he does not specify which Broker-Carrier Agreement—the one that was in

force in June 2016, or the one executed in August 2016. Doc. 36-13 at ¶ 7.




                                                 2
       AFS submits that arbitration is required under the June 2016 Confirmation and the

August 2016 Broker-Carrier Agreement. Doc. 35. At the motion hearing, West Wind argued

that the “certain Transportation Contract” referenced in the June 2016 Confirmation was not a

Broker-Carrier Agreement, but rather the Bill of Lading for the June 2016 shipment, which West

Wind attached to its response to AFS’s motion. Doc. 41 at 12.

                                            Discussion

       AFS moves to compel arbitration pursuant to the Federal Arbitration Act (“FAA”), 9

U.S.C. § 1 et seq. Doc. 36 at 2. Section 2 of the FAA states, in relevant part:

         A written provision in any … contract evidencing a transaction involving
         commerce to settle by arbitration a controversy thereafter arising out of such
         contract or transaction … shall be valid, irrevocable, and enforceable, save
         upon such grounds as exist at law or in equity for the revocation of any
         contract.

9 U.S.C. § 2. Section 2 “mandates enforcement of valid, written arbitration agreements,” Tinder

v. Pinkerton Sec., 305 F.3d 728, 733 (7th Cir. 2002), and “embodies both a liberal federal policy

favoring arbitration and the fundamental principle that arbitration is a matter of contract,” Gore

v. Alltel Commc’ns, LLC, 666 F.3d 1027, 1032 (7th Cir. 2012) (internal quotation marks

omitted). That said, “because arbitration is a matter of contract, a party cannot be required to

submit to arbitration any dispute which he has not agreed so to submit.” Ibid. (internal quotation

marks omitted). Accordingly, “[u]nder the FAA, arbitration should be compelled if three

elements are present: (1) an enforceable written agreement to arbitrate, (2) a dispute within the

scope of the arbitration agreement, and (3) a refusal to arbitrate.” Scheurer v. Fromm Family

Foods LLC, 863 F.3d 748, 752 (7th Cir. 2017).

       Courts “evaluate agreements to arbitrate under the same standards as any other contract,”

Tinder, 305 F.3d at 733, which include “all general principles of state law,” Green v. U.S. Cash

Advance Ill., LLC, 724 F.3d 787, 791 (7th Cir. 2013); see also Gore, 666 F.3d at 1032 (“[C]ourts


                                                 3
must place arbitration agreements on an equal footing with other contracts, and enforce them

according to their terms.”) (quoting AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 339

(2011)); Faulkenberg v. CB Tax Franchise Sys., LP, 637 F.3d 801, 809 (7th Cir. 2011)

(“Whether the parties have validly agreed to arbitrate is governed by state-law principles of

contract formation.”); Zurich Am. Ins. Co. v. Watts Indus., 466 F.3d 577, 580 (7th Cir. 2006)

(same); Stone v. Doerge, 328 F.3d 343, 345 (7th Cir. 2003) (“[M]ost interpretive disputes

[concerning the scope of an arbitration clause] must be resolved under state law.”). AFS argues,

and West Wind does not dispute, that Texas law governs. Doc. 36 at 6.

       Texas law requires the court “to ascertain the parties’ true intent as expressed by the

[contract’s] plain language.” Great Am. Ins. Co. v. Primo, 512 S.W.3d 890, 893 (Tex. 2017).

“Only where a contract is ambiguous may a court consider the parties’ interpretation and admit

extraneous evidence to determine the true meaning of the instrument.” TRO-X, LP v. Anadarko

Petroleum Corp., 548 S.W.3d 458, 466 (Tex. 2018) (internal quotation marks omitted). When

“determin[ing] whether a contract’s arbitration clause applies to a given dispute, federal courts

apply state-law principles of contract formation,” but “[o]nce it is clear … that the parties have a

contract that provides for arbitration of some issues between them, any doubt concerning the

scope of the arbitration clause is resolved in favor of arbitration as a matter of federal law.”

Gore, 666 F.3d at 1032. Accordingly, “a court may not deny a party’s request to arbitrate an

issue unless it may be said with positive assurance that the arbitration clause is not susceptible of

an interpretation that covers the asserted dispute.” Ibid. (internal quotation marks omitted); see

also Am. Int’l Specialty Lines Ins. Co. v. Elec. Data Sys. Corp., 347 F.3d 665, 671 (7th Cir.

2003) (“A trial to determine arbitrability is required … only if the issue that an evidentiary

hearing would resolve is fairly contestable.”).




                                                  4
        West Wind does not dispute that the August 2016 Broker-Carrier Agreement’s arbitration

clause is a valid, written arbitration agreement or that it governs at least some disputes between

West Wind and AFS. Rather, West Wind argues that disputes concerning the June 2016 sausage

shipment do not fall within the clause’s scope. Doc. 41 at 3-5. The parties’ arguments on that

issue raise three questions. First, is “that certain Transportation Contract” referenced in the June

2016 Confirmation a Broker-Carrier Agreement or a Bill of Lading? Second, assuming that

“that certain Transportation Contract” is a Broker-Carrier Agreement, is it the August 2016

Broker-Carrier Agreement or the Broker-Carrier Agreement that was in force in June 2016?

Third, even if the June 2016 Confirmation did not incorporate an agreement to arbitrate, did the

parties later agree in the August 2016 Broker-Carrier Agreement to arbitrate disputes arising out

of past shipments like the June 2016 sausage shipment?

        The court can resolve AFS’s motion without answering the first question, because even if

the phrase “that certain Transportation Contract” in the June 2016 Confirmation refers to a

Broker-Carrier Agreement, it is the Broker-Carrier Agreement that was in force in June 2016, not

the August 2016 Broker-Carrier Agreement. AFS’s argument that the June 2016 Confirmation

incorporated the August 2016 Broker-Carrier Agreement, Doc. 36 at 8, cannot be reconciled with

the Confirmation’s text. The phrase “that certain Transportation Contract,” Doc. 36-2 at 1

(emphasis added), plainly indicates that the parties had a particular contract in mind, and

therefore that they intended to refer to a definite, existing contract, not some possible, future

contract; it would be odd, to say the least, to refer to a possible, future contract as “that certain”

contract. See URI, Inc. v. Kleberg Cnty., 543 S.W.3d 755, 764 (Tex. 2018) (“[O]ur quest [when

interpreting contracts] is to determine, objectively, what an ordinary person using those words

under the circumstances in which they are used would understand them to mean.”).




                                                   5
       Even if the June 2016 Confirmation were ambiguous on that point, extrinsic evidence

confirms that the June 2016 Confirmation does not refer to the August 2016 Broker-Carrier

Agreement. See TRO-X, 548 S.W.3d at 466. AFS submits unrebutted evidence that some

Broker-Carrier Agreement was already in force at the time the parties executed the June 2016

Confirmation. Doc. 36-13 at ¶¶ 5, 9. But neither party submits any evidence suggesting that

they had planned, discussed, or even conceived of the August 2016 Broker-Carrier Agreement at

the time they executed the June 2016 Confirmation. Thus, while the record supports the

proposition that the parties intended in the June 2016 Confirmation to refer to a Broker-Carrier

Agreement, it does not support the proposition that the parties had conceived of, much less

intended to refer to, the August 2016 Broker-Carrier Agreement.

       On this record, then, it is beyond dispute that if the phrase “that certain Transportation

Agreement” in the June 2016 Confirmation in fact refers to a Broker-Carrier Agreement, it refers

to the Broker-Carrier Agreement that was in force when the Confirmation was signed. AFS

submits no evidence that the Broker-Carrier Agreement in force in June 2016 contained an

arbitration clause of any kind. Accordingly, there is no basis in the record to hold that the June

2016 Confirmation incorporated by reference an agreement to arbitrate this dispute.

       That leaves the question whether the parties agreed in the August 2016 Broker-Carrier

Agreement to arbitrate disputes arising out of past shipments. The text of the August 2016

Broker-Carrier Agreement’s arbitration clause shows that the parties reached no such agreement.

       Granted, as AFS observes, certain arbitration clauses have been interpreted to apply to

disputes concerning prior business dealings. Doc. 36 at 8 n.4 (citing Zink v. Merrill Lynch

Pierce Fenner & Smith, Inc., 13 F.3d 330, 332 (10th Cir. 1993); Freund v. UBS Fin. Servs., Inc.,

141 F. Supp. 3d 797, 807, 809 (N.D. Ill. 2015); Norton v. Tucker Entm’t, LLC, 2014 WL




                                                 6
5023654, at *1-*2 (N.D. Tex. Oct. 8, 2014); Ben. Nat’l Bank v. Payton, 214 F. Supp. 2d 679,

688-89 (S.D. Miss. 2001)). But the parties in those cases expressly agreed to arbitrate either all

claims arising out of their commercial relationship or all claims between them no matter when

the claims arose. See Zink, 13 F.3d at 332 (emphasizing that the parties agreed to arbitrate “any

controversy between the parties arising out of plaintiff’s business or this agreement,” and

concluding that this language was broad enough to “cover more than just those matters set forth

in the contract”) (alteration and brackets omitted); Freund, 141 F. Supp. 3d at 807 (same, where

the parties agreed to arbitrate “any dispute, claim or controversy that may arise between Plaintiff

and his customer, or any other person, that is required to be arbitrated under FINRA’s rules”)

(internal quotation marks omitted); Norton, 2014 WL 5023654, at *1-*2 (holding that because

the parties used “retroactive language” in agreeing to arbitrate “any disputes that may have arisen

at any time during the relationship between the parties,” the arbitration clause “appl[ied] to

controversies preceding its existence”); Ben. Nat. Bank, 214 F. Supp. 2d at 688-89 (holding that

an arbitration provision can be applied retroactively if it includes “retroactive time-specific

language, e.g., … ‘this agreement applies to all transactions occurring before or after this

agreement’” or “contains language stating that it applies to ‘all transactions between us’ or ‘all

business with us’”).

       By contrast to the arbitration clauses in those cases, the August 2016 Broker-Carrier

Agreement’s arbitration clause is expressly limited to disputes arising out of that Agreement: “In

the event of a dispute arising out of this Agreement … the Party’s sole recourse … shall be

arbitration.” Doc. 36-1 at 3. That limitation is significant, as “[c]ourts construing arbitration

clauses have refused to subject claims to arbitration where the claims arise from or relate to

conduct occurring prior to the effective date of the agreement, and where the clause is limited to




                                                  7
claims under ‘this Agreement.’” TradeComet.com LLC v. Google, Inc., 435 F. App’x 31, 34 (2d

Cir. 2011) (collecting cases); see also Atencio v. Tunecore, Inc., __ F. App’x __, 2019 WL

1858376, at *1 (9th Cir. Apr. 25, 2019) (holding that an arbitration clause “limited to those

controversies ‘relating to this Option Agreement’” did not apply retroactively to disputes

concerning matters that occurred prior to the agreement’s execution); Carter v. Doll House II,

Inc., 608 F. App’x 903, 904 (11th Cir. 2015) (holding that an arbitration clause did not apply

retroactively because it “clearly refers ‘only’ to ‘any dispute regarding this

contract/agreement’”); Thomas v. Carnival Corp., 573 F.3d 1113, 1117 (11th Cir. 2009) (holding

that an arbitration clause limited to “[a]ny and all disputes arising out of or in connection with

this Agreement” was not retroactive and did not make arbitrable claims arising out of prior

agreements) (emphasis omitted), abrogated on other grounds as recognized in Lindo v. NCL

(Bahamas), Ltd., 652 F.3d 1257, 1278 (11th Cir. 2011); Sec. Watch, Inc. v. Sentinel Sys., Inc.,

176 F.3d 369, 372 (6th Cir. 1999) (similar); cf. Kristian v. Comcast Corp., 446 F.3d 25, 33 (1st

Cir. 2006) (holding that an arbitration clause applied retroactively because it was not limited to

“disputes that … arise ‘out of this agreement’ and hence [was] not limited by the time frame of

the agreement[ ]”). The reasoning in those cases is simple: A dispute cannot “arise out of” a

contract if the contract did not exist when the disputed matter occurred. Here, the disputed

sausage shipment occurred in June 2016, before the parties signed the August 2016 Broker-

Carrier Agreement. Claims related to that shipment therefore did not “aris[e] out of [the August

2016 Broker-Carrier] Agreement,” Doc. 36-1 at 3, and accordingly do not fall within the scope

of that Agreement’s arbitration clause.

       AFS retorts that its claims arise in part from West Wind’s alleged refusal to cooperate

with AFS’s efforts to submit an insurance claim, which occurred after the parties signed the




                                                  8
August 2016 Broker-Carrier Agreement. Doc. 36 at 8 n.4. But the arbitration clause does not

apply to any and all disputes that arose after the Agreement was signed. Rather, it applies only

to claims arising out of the Agreement. See Thomas, 573 F.3d at 1118 (“[T]he relevant question

is whether [the claims at issue] arose ‘out of or in connection with this … Agreement,’ as set

forth in the Arbitration Clause. It is not enough that the dispute simply arose from [the

plaintiff’s] work [for the defendant], or arose after the … Agreement was signed, for that matter.

The disputes must have some actual relation to the … Agreement … .”) (emphasis added). AFS

does not point to any provision in the Agreement that obligates West Wind to assist AFS in its

attempts to secure insurance payouts based on any shipments, let alone shipments pre-dating the

Agreement, and it is not the court’s role to scour the Agreement looking for such a provision.

See M.G. Skinner & Assocs. Ins. Agency, Inc. v. Norman-Spencer Agency, Inc., 845 F.3d 313,

321 (7th Cir. 2017) (“Perfunctory and undeveloped arguments are waived, as are arguments

unsupported by legal authority.”); Judge v. Quinn, 612 F.3d 537, 557 (7th Cir. 2010) (“We have

made clear in the past that it is not the obligation of this court to research and construct legal

arguments open to parties, especially when they are represented by counsel … .”) (internal

quotation marks and brackets omitted).

       Finally, AFS urges the court to find based on Copeland’s affidavit that the August 2016

Broker-Carrier Agreement applies to the parties’ entire commercial relationship, including

events that occurred before the agreement was signed. Doc. 36 at 8; Doc. 43 at 2. This

argument fails. A contract’s text trumps a party’s beliefs concerning the parties’ intent. See

Great Am. Ins. Co., 512 S.W.3d at 893 (“A contract’s plain language controls, not what one side

or the other alleges they intended to say but did not.”). Moreover, extrinsic evidence like

Copeland’s affidavit is not admissible to prove the meaning of a contract unless the contract is




                                                   9
ambiguous. See TRO-X, 548 S.W.3d at 466. Here, the August 2016 Broker-Carrier Agreement

is unambiguous: It confines the universe of arbitrable claims to those “arising out of” that

agreement. Doc. 36-1 at 3. Copeland’s contrary averments about the intended scope of the

clause therefore have no value.

                                           Conclusion

       AFS’s motion to compel arbitration is denied.



May 13, 2019
                                                     Gary Feinerman
                                                     United States District Judge




                                                10
